This case involves a judgment in the Warren County Circuit Court, finding the relator guilty of the crime of incest.
The relator seeks an alternative writ of coram nobis filed in said Warren County Circuit Court. There were no certified copies of pleadings, orders and entries pertaining to the subject matter (Rules of the Supreme Court, 2-35), and there is no showing of any kind whatsoever that relator or anyone else caused a copy of his petition for a writ of error coram nobis to be served upon the Attorney General. Section 49-1937, Burns' 1933 (1949 Supp.), Acts of 1945, ch. 3, § 1, p. 7. Under that statute, no cause of action may be *Page 427 
deemed commenced until service of a copy of the complaint is made upon the Attorney General. State ex rel. Patterson v. MiamiCircuit Court (1948), 226 Ind. 395, 81 N.E.2d 536; State exrel. Wadsworth v. Mead (1946), 225 Ind. 123, 73 N.E.2d 53;Lester v. Grant Circuit Court (1948), 226 Ind. 186,78 N.E.2d 785; State ex rel. Minton v. Parke Cir. Ct. (1948),226 Ind. 55, 77 N.E.2d 749.
We cannot be asked to mandate the Circuit Court to take any action in a matter before it which has not been duly commenced.
Petition is denied.
NOTE. — Reported in 92 N.E.2d 851.